Citation Nr: 0421313	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy of the left arm as due to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder as 
due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas which denied service 
connection for peripheral neuropathy of the left arm and for 
a skin disorder, both as result of exposure to herbicides.  

Although the RO has in effect reopened the claims (previously 
denied in March 1994) and denied them on the merits, the 
submission of new and material evidence by a claimant to 
reopen a previously denied claim is a jurisdictional matter, 
and the Board must make this jurisdictional determination 
prior to de novo review of the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 
7104(b) (West 2002).  The Board has characterized the issues 
accordingly.


FINDINGS OF FACT

1.  An unappealed RO rating decision in March 1994 denied 
service connection for peripheral neuropathy of the left arm 
and for a skin disorder (both as due to herbicide exposure) 
because there was no evidence of a current disability for 
either.  

2.  Evidence received since the March 1994 RO rating decision 
either duplicates or is cumulative to evidence then of 
record, or is not material to a determination of whether the 
veteran's claimed disorders (peripheral neuropathy and a skin 
disorder) are currently manifested.  The evidence does not 
raise a reasonable possibility of substantiating either 
claim.


CONCLUSION OF LAW

Evidence received since the March 1994 RO decision denying 
service connection for peripheral neuropathy of the left arm 
and for a skin disorder, both as due to exposure to 
herbicides, is not new and material, and the claims may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (effective for claims to reopen filed as 
of August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  Regulations implementing the VCAA also include a new 
definition of new and material evidence applicable to claims 
to reopen filed on or after August 29, 2001.  It applies in 
the instant case.  The duty to assist provisions of the VCAA 
do not apply until a previously denied claim has been 
reopened.  38 U.S.C.A. § 5103A(f).  

The Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.  The appellant was notified 
why his claims were denied in the July 2002 RO rating 
decision, as well as in an October 2002 statement of the case 
(SOC).  A July 2002 letter (before the appealed rating 
decision), informed the appellant of the VCAA and of his and 
VA's respective responsibilities in claims development.  The 
letter informed the veteran that service connection had been 
previously denied, and informed him of what was necessary for 
submitted evidence to be considered "new and material."  
The SOC also included pertinent VCAA regulations.

While the July 2002 letter advised the appellant to respond 
in 30 days, more than two years have passed since, and 
everything submitted by the appellant to date has been 
accepted for the record and considered.  In one form or 
another the appellant has now received all required notice, 
and has had more than ample time to respond.  

Regarding notice content, the veteran was not specifically 
advised to submit everything in his possession pertaining to 
his claims.  However, the July 2002 letter advised the 
appellant what type of evidence, to include medical records, 
was needed to establish his claims (and by inference what he 
needed to submit, essentially constituting the type of notice 
suggested by the Court, albeit not verbatim).  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records, available postservice 
private medical records, and post service VA treatment 
records.  The appellant has not identified any records 
outstanding pertinent to the matters being addressed.  He is 
not prejudiced by the Board proceeding with the decision 
below.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Background

The veteran's service medical records include a June 1966 
induction examination report, a July 1968 separation 
examination report, and a March 1977 examination report for 
Army reserve purposes.  None of these examination reports, or 
any of the other service medical records on file, mentions 
either of the veteran's claimed disorders.  

Private medical records obtained from Wilbarger General 
Hospital and Bethania Regional Health Care Center, dated in 
1990, show no treatment afforded the veteran for either of 
his two claimed disorders.  The records primarily concern 
cardiac-related treatment.  A response received by VA from 
Wichita Falls General Hospital in March 1993 notes that no 
records concerning treatment afforded the veteran were found 
at that medical facility.


VA outpatient treatment records from the VA Medical Center in 
Amarillo, Texas, dated from 1986 to 2003, show no treatment 
afforded the veteran for any skin-related disorder.  The 
veteran did complain of left elbow pain in March 2001.  
Examination revealed neither swelling nor erythema.  Left 
elbow arthralgia due to chronic Coumadin prophylaxis was 
diagnosed.  

Law and Regulations

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  The United States Court of Appeals for the 
Federal Circuit has held that evidence which is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

As noted above, 38 C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date (April 
2002), and the new criteria apply.  The revised definition 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The VCAA provides that it is not to be construed as requiring 
VA to reopen a previously disallowed claim except when new 
and material evidence has been presented or secured.  See 38 
U.S.C.A. § 5103A.


Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

Service connection for both peripheral neuropathy (numbness) 
of the left arm and for a skin disorder, both as due to 
herbicide exposure, was previously denied in March 1994 on 
the basis that there was no evidence that the veteran had 
either claimed disability.  That decision was not appealed, 
and is final.  38 U.S.C.A. § 7105. 

For evidence to be new and material in this matter, it would 
have to show that the veteran, in fact, currently had the 
disabilities for which he is claiming service connection.  No 
evidence received since the March 1994 RO decision does so.  
In fact, the evidence of record associated with the claims 
folder after March 1994 includes no medical evidence 
whatsoever which contains a diagnosis of either peripheral 
neuropathy of the left arm or a skin disorder.  Regarding 
these contentions, the appellant is a layperson, and his 
opinion in this matter is not competent evidence, as opinions 
regarding medical nexus require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that no item of additional evidence received 
subsequent to the RO's March 1994 RO rating decision bears 
directly and substantially upon the specific matters at hand, 
i.e., whether the veteran has either peripheral neuropathy of 
the left arm or a skin disorder, or both.  The additional 
evidence does not raise a reasonable possibility of 
substantiating the claims; is not new and material; and the 
claims may not be reopened.

The Board notes that there is March 2001 VA outpatient 
diagnosis of left elbow arthralgia, that arthralgia is 
defined as pain in a joint (Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991)) and does not, by itself, without a 
diagnosed or identifiable underlying malady or condition, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  The Board also observes that in the 
absence of proof of a present disability, there cannot be a 
valid claim [of service connection].  Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the 
evidence he needs in order to reopen his claims, and provides 
an adequate explanation of why his current attempt to reopen 
the claims must fail.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for peripheral neuropathy of 
the left arm as due to herbicide exposure, the claim is not 
reopened, and entitlement to service connection remains 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a skin disorder as due to 
herbicide exposure, the claim is not reopened, and 
entitlement to service connection remains denied.


	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



